









EXHIBIT 10.4
RESTRICTED STOCK UNIT AGREEMENT
(WITH NON-COMPETE)
__________, 2020 GRANT


THIS AGREEMENT, entered into effective as of the Grant Date (as defined in
paragraph 1), is made by and between the Participant (as defined in paragraph 1)
and Hasbro, Inc. (the “Company”).


WHEREAS, the Company maintains the Restated 2003 Stock Incentive Performance
Plan, as amended (the “Plan”), a copy of which is annexed hereto as Exhibit A
and the provisions of which are incorporated herein as if set forth in full, and
the Participant has been selected by the Compensation Committee of the Board of
Directors of the Company (the “Committee”), which administers the Plan, to
receive an award of restricted stock units under the Plan;


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:


1.    Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:


A.    The “Participant” is the designated restricted stock unit award recipient.


B.    The “Grant Date” is _________, 2020.


C.     The “Vesting Period” is the period beginning on the Grant Date and ending
on _________, with the Participant becoming vested, subject to the terms of this
Agreement, in one-third (33 1/3%) of the Stock Units and the Stock Unit Account
on each of _________________,________________ and__________ (each of such dates
referred to hereafter as an “Annual Vesting Date”).


D.    Stock Units are notional shares of the Company’s common stock, par value
$.50 per share (“Common Stock”) granted under this Agreement and subject to the
terms of this Agreement and the Plan.


E.    Contingent upon and in consideration for the Participant having executed
and delivered to the Company’s designated contact no later than ___________,2020
a Non-Competition, Non-Solicitation and Confidentiality Agreement (the
“Non-Compete Agreement”) between the Participant and the Company in the form
provided to the Participant by the Company (or otherwise confirming the terms of
the Participant’s existing Non-Compete Agreement are still effective), the
Company hereby grants to the Participant effective on the Grant Date, pursuant
to the Plan, the Stock Units. For the avoidance of doubt, if the Participant has
not executed and delivered to the Company’s designated contact the Non-Compete
Agreement (or otherwise confirmed the effectiveness of the Participant’s
existing Non-Compete Agreement) on or before _______, 2020, the grant of the
Stock Units represented by this Agreement will never take effect and will be
null and void.


F.    By accepting this Award the Participant hereby acknowledges and agrees
that (i) this Award, and any Stock Units or shares of Common Stock the
Participant may become entitled to under this Award in the future, and any
proceeds from selling any such shares of Common Stock, as well as any other
incentive compensation the Participant is granted, is subject to the Company’s
Clawback Policy, which was adopted by the Company’s Board of Directors in
October 2012, and (ii) this Award, and any





--------------------------------------------------------------------------------





Stock Units or shares of Common Stock the Participant may become entitled to
under this Award in the future, and any proceeds from selling any such shares of
Common Stock, as well as any other incentive compensation the Participant is
granted will be subject to the terms of such Clawback Policy, as it may be
amended from time to time by the Board in the future. Such acknowledgement and
agreement was a material condition to receiving this Award, which would not have
been made to the Participant otherwise. Additionally, the Participant
acknowledges and agrees that if the Participant is or becomes subject to the
Hasbro, Inc. Executive Stock Ownership Policy, effective as of March 1, 2014, as
it may be amended from time to time by the Board in the future (the “Stock
Ownership Policy”), then by accepting this Award and any shares that the
Participant may acquire in the future pursuant to this Award, as well as any
other equity-based incentive compensation the Participant is granted after the
Participant becomes subject to the Stock Ownership Policy, the Participant
agrees that the Participant will be subject to the terms of the Stock Ownership
Policy, including without limitation the requirement to retain an amount equal
to at least 50% of the net shares received as a result of the exercise, vesting
or payment of any equity awards granted until the Participant’s applicable
requirement levels are met.


G.    For record-keeping purposes only, the Company shall maintain an account
with respect to this restricted stock unit award (a “Stock Unit Account”) for
the Participant where Stock Units related to this award shall be accumulated and
accounted for by the Company. Without limiting the provisions of Section 8(b) of
the Plan, in the event the Company pays a stock dividend or reclassifies or
divides or combines its outstanding Common Stock then an appropriate adjustment
shall be made in the number of Stock Units held in the Stock Unit Account. The
Stock Unit Account will reflect notional fractional shares of Common Stock to
the nearest hundredth of a share on a one Stock Unit for one share of Common
Stock basis.


Other terms used in this Agreement are defined pursuant to paragraph 7 or
elsewhere in this Agreement.


2.    Award. The Participant is hereby granted the number of Stock Units
referenced in the Participant’s Stock Unit Account.


3.    No Dividends and No Voting Rights. The Participant shall not be entitled
to any (i) dividends, other than stock dividends (which will be reflected in an
adjustment to the number of Units), or (ii) voting rights with respect to the
Stock Units or the Stock Unit Account.


4.    Vesting and Forfeiture of Units. Subject to earlier vesting (either in
whole or in part as applicable) only in the situations and under the terms which
are explicitly provided for in the following paragraphs, on each Annual Vesting
Date the Participant shall become vested in the portion of the Stock Units and
Stock Unit Account subject to this Agreement that is specified in Section 1.C.
of this Agreement, provided that the Participant has remained employed and
remains employed with the Company through and including the last day of the
period ending on the applicable Annual Vesting Date.


A.     If a Change in Control (as defined below), occurs prior to the end of the
Vesting Period, then in connection with such Change in Control the Stock Units
will be treated in the manner set forth in the Plan, as such Plan has been
amended by the Company’s shareholders through the date of such Change in
Control.


B.     The Participant shall otherwise become vested in a pro-rata portion of
any then unvested Stock Units and Stock Unit Account subject to this Agreement
as of the Participant’s Date of Termination prior to the end of the Vesting
Period, but only if the Participant’s Date of Termination occurs by reason of
either (i) the Participant’s retirement at his or her Normal Retirement Date (as
defined below) or Early Retirement Date (as defined below), or (ii) for a
Participant who has at least one year of Credited Service





--------------------------------------------------------------------------------





(as defined below), the Participant’s death or Participant’s suffering a
Permanent Physical or Mental Disability (as defined below). In the case of a
Termination of Employment covered by this paragraph 4.B., the Participant will
become entitled, as of the date of the Termination of Employment, to a portion
of any then unvested Stock Units and Stock Unit Account subject to this
Agreement, which portion is computed by multiplying the full number of any then
unvested Stock Units subject to this Agreement by a fraction, the numerator of
which is the number of days in the remaining Vesting Period after the most
recent Annual Vesting Date that has been achieved, if any (i.e. the number of
days elapsed since the Grant Date or any later Annual Vesting Date that has
occurred) which have already elapsed as of the day of the Participant’s
Termination of Employment, inclusive of the actual day on which there is a
Termination of Employment, and the denominator of which is the total number of
days in the Vesting Period remaining since either the Grant Date or any later
Annual Vesting Date that has occurred. The Participant will forfeit that portion
of the Stock Unit Account which has not vested in accordance with the foregoing
provision.


C.     If the Participant’s Date of Termination occurs prior to the end of the
Vesting Period for any reason other than the reasons set forth in the preceding
Section 4.B., including, without limitation, if the Participant’s employment is
terminated by the Company for cause or for such other reason that casts such
discredit on the Participant as to make termination of the Participant’s
employment appropriate (cause or such other reasons being determined in the sole
discretion of the Administrator and the Administrator not being limited to any
definition of Cause in the Plan), then the remaining award of Stock Units
pursuant to this Agreement shall be forfeited and terminate effective as of such
Date of Termination, and the Participant shall not be entitled to any further
stock pursuant to this award or any other benefits of this award.


D.     The Stock Units and the Stock Unit Account may not be sold, assigned,
transferred, pledged or otherwise encumbered, except to the extent otherwise
provided by either the terms of the Plan or by the Committee.


5.    Settlement in Shares of Common Stock. Provided that a portion of the
Participant’s interest in the Stock Units and the Stock Unit Account has vested
in accordance with the provisions of Section 4 above, the Participant’s Stock
Unit Account, or applicable portion thereof, shall be converted into actual
shares of Common Stock upon the date of such vesting. Such conversion: (i) if it
occurs in connection with a termination of the Participant’s employment
following a Change in Control under the conditions set forth in the Plan, will
occur upon the Date of Termination, (ii) will occur upon the Date of
Termination, in the case that Section 4.B. is applicable, or (iii) will occur on
the applicable Annual Vesting Date, in the case that the Participant has
remained employed through the end of the applicable Annual Vesting Date. The
conversion will occur on the basis of one share of Common Stock for every one
Stock Unit which vests. Such shares of Common Stock shall be registered in the
name of the Participant effective as of the date of conversion and delivered to
the Participant within a reasonable time thereafter in the manner determined by
the Company in the Company’s election, which may be by electronic delivery of
such shares of Common Stock to an account of the Participant or in such other
manner as designated by the Company, subject to any different treatment called
for or allowed by the terms of the Plan relating to a Change in Control. To the
extent that there are notional fractional shares of Common Stock in a Stock Unit
Account which have vested upon settlement, such notional fractional shares shall
be rounded to the nearest whole share in determining the number of shares of
Common Stock to be received upon conversion.


6.    Income Taxes. The Participant shall pay to the Company promptly upon
request, and in any event at the time the Participant recognizes taxable income
in respect of the shares of Common Stock received by the Participant upon the
conversion of all or a portion of the Participant’s Stock Unit Account, an
amount equal to the taxes the Company determines it is required to withhold
under applicable tax laws with respect to such shares of Common Stock. Such
payment shall be made in the form of cash, the





--------------------------------------------------------------------------------





delivery of shares of Common Stock already owned or by withholding such number
of actual shares otherwise deliverable pursuant to this Agreement as is equal to
the withholding tax due, or in a combination of such methods. In the event that
the Participant does not affirmatively instruct the Company ahead of the
applicable vesting date that he or she wishes to pay withholding taxes in
another manner specified above, the Company shall withhold shares from the
settlement of the Award.




7.    Definitions. For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:


A.    Change in Control. The term “Change in Control” shall have the meaning
ascribed to it in the Plan.


B.    Credited Service. A year of “Credited Service” shall mean a calendar year
in which the Participant is paid for at least 1,000 hours of service (as defined
in the frozen Hasbro Pension Plan) as an employee of the Company or of a
Subsidiary of the Company. A Participant does not need to be, or have been, a
participant in the Hasbro Pension Plan.


C.    Date of Termination. The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant is not
employed (a “Termination of Employment”) by the Company or any entity directly
or indirectly controlled by the Company (a “Subsidiary”), regardless of the
reason for the Termination of Employment; provided that a Termination of
Employment shall not be deemed to occur by reason of a transfer of the
Participant between the Company and a Subsidiary or between two Subsidiaries;
and further provided that the Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company or a
Subsidiary approved by the Participant’s employer. If, as a result of a sale or
other transaction, the Participant’s employer ceases to be a Subsidiary (and the
Participant’s employer is or becomes an entity that is separate from the
Company), the occurrence of such transaction shall be treated as the
Participant’s Date of Termination caused by the Participant being discharged by
the employer.


D.    Early Retirement Date. The term "Early Retirement Date" shall mean: the
day on which a Participant who has attained age fifty-five (55), but has not
reached age sixty-five (65), with ten (l0) or more years of Credited Service,
retires. A Participant is eligible for early retirement on the first day of the
calendar month coincidental with or immediately following the attainment of age
fifty-five (55) and the completion of ten (l0) years of Credited Service, and
"early retirement" shall mean retirement by an eligible Participant at the Early
Retirement Date.


E.    Normal Retirement Date. The term “Normal Retirement Date” shall mean the
day on which a Participant who has attained age sixty-five (65), with five (5)
years of Credited Service, retires. A Participant is eligible for normal
retirement on the first day of the calendar month coincident with or immediately
following the Participant’s attainment of age sixty-five (65) and completion of
five (5) years of Credited Service, and “normal retirement” shall mean the
retirement by an eligible Participant at the Normal Retirement Date.


F.    Permanent Physical or Mental Disability. The term “Permanent Physical or
Mental Disability” shall mean the Participant’s inability to perform his or her
job or any position which the Participant can perform with his or her background
and training by reason of any medically determinable physical or mental
impairment which can be expected to result in death or to be of long, continued
and indefinite duration.





--------------------------------------------------------------------------------





G.    Plan Definitions. Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.


8.    Heirs and Successors. This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, including upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business, and
the Participant and the successors and permitted assigns of the Participant,
including but not limited to, the estate of the Participant and the executor,
administrator or trustee of such estate, and the guardian or legal
representative of the Participant.


9.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.


10.    Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan.


11.    No Employment Contract. The Participant acknowledges that this Agreement
does not constitute a contract for employment for any period of time and does
not modify the at will nature of the Participant’s employment with the Company,
pursuant to which both the Company and the Participant may terminate the
employment relationship at any time, for any or no reason, with or without
notice.


12.    Amendment. This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.


13.    Entire Agreement. This Agreement, any Appendix hereto, and the Plan
contain the entire agreement and understanding of the parties hereto with
respect of the award contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereof.


14.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law and any court determining the
unenforceability of any provisions shall have the power to reduce the scope or
duration of such provision to render such provision enforceable.


15.    Non-U.S. Securities Law. Notwithstanding any other terms and conditions
of the Plan or this Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the
issuance of this Award or and any Stock Units or shares of Common Stock the
Participant may become entitled to under this Award in the future, the Company
shall not be required to deliver any such securities prior to the completion of
any registration or qualification of any such securities under any non-U.S.
securities, exchange control or other law, or under the rulings or regulations
of any governmental regulatory body, or prior to obtaining any approval or other
clearance from any governmental agency, which registration, qualification or
approval the Company shall, in its absolute discretion, deem necessary or
advisable. The Participant understands that the Company is under no obligation
to register or qualify any such securities with any non-U.S. securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of any such securities. Further, the Participant agrees
that his or her participation in the trade and acceptance of such securities is
voluntary and that the Company shall have unilateral authority to amend the Plan
and the Agreement





--------------------------------------------------------------------------------





without the Participant's consent to the extent necessary to comply with
securities or other laws applicable to issuance of any such securities.














[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------







    


IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all
effective as of the Grant Date. By accepting the terms of the award represented
by this Agreement through an electronic form offered by the Company, or the
Company’s designee, the Participant hereby agrees to the terms of this Agreement
with the same effect as if the Participant had signed this Agreement.
                                    


HASBRO, INC.




By: /s/ Brian Goldner        
Name:    Brian Goldner
Title:    Chairman and Chief Executive Officer






Participant    
_______________________        



